             Case 2:18-cr-00217-RSM Document 488 Filed 08/03/20 Page 1 of 1




 1                                          THE HONORABLE CHIEF JUDGE MARTINEZ
 2
 3
 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6
     UNITED STATES OF AMERICA,                   ) No. CR18-217-RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )
                v.                               ) ORDER AUTHORIZING FILING OF
 9                                               ) EXHIBITS UNDER SEAL
     BRADLEY WOOLARD,                            )
10                                               )
                     Defendant.                  )
11                                               )
12
             Defendant Woolard’s motion to file his exhibits to his motion to dismiss filed at
13
     docket 420 under seal is granted.
14
            DATED this 3rd day of August, 2020.
15
16
                                               ______________________________
17
18
19
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT
20                                             JUDGE
21
22
23
24
25
26

                                                                          PETER A. CAMIEL
                                                                     CAMIEL & CHANEY P.S.
       Motion to File Document Under Seal
                                                                     520 Pike Street, Suite 2500
       (USA v. Woolard CR 18-217-RSM - 1
                                                                            Seattle, WA 98101
                                                                                 (206)624-1551
